11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

2008 Lexus, TX Lic No KTD3353,               * From the 244th District Court
VIN No 2T2HK31U48C095370 and                   of Ector County,
One Thousand Eight Dollars ($1008.00)         Trial Court No. C-21-11-1248-CV.
United States Currency,

Vs. No. 11-22-00043-CV                       * March 31, 2022

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.